                                                            1   Josh H. Escovedo, California State Bar No. 284506
                                                                Eric A. Caligiuri, California State Bar No. 260442
                                                            2   WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
                                                                Law Corporation
                                                            3   400 Capitol Mall, 11th Floor
                                                                Sacramento, California 95814
                                                           4    Telephone: 916.558.6000
                                                                Facsimile:    916.446.1611
                                                            5   Email: jescovedo@weintraub.com
                                                            6   Attorneys for Plaintiff and Counterdefendant Confi-Chek, Inc.
                                                            7   J. Dino Vasquez, California State Bar No. 146725
                                                                KARR TUTTLE CAMPBELL
                                                            8   701 Fifth Avenue, Suite 3300
                                                                Seattle, Washington 98104
                                                            9   Telephone: 206.223.1313
                                                                Facsimile:    206.682.7100
                                                           10   Email: dvasquez@karrtuttle.com
weintraub tobin chediak coleman grodin




                                                           11   Attorneys for Defendants and Counterclaimants Ashfaq Rahman and LocalBlox, Inc.
                                                           12

                                                           13                                   UNITED STATES DISTRICT COURT
                                                           14                                   EASTERN DISTRICT OF CALIFORNIA
                                                           15
                                         law corporation




                                                           16   CONFI-CHEK, INC., a California corporation,       ) Case No. 2:17-cv-02135-JAM-EFB
                                                                                                                  )
                                                           17                     Plaintiff,                      )
                                                                                                                  ) AMENDED STIPULATION FOR DISMISSAL
                                                           18           vs.                                       ) WITH PREJUDICE; ORDER THEREON
                                                                                                                  )
                                                           19   ASHFAQ RAHMAN, an individual;                     )
                                                                LOCALBLOX, INC., a Washington                     )
                                                           20   corporation; and DOES 1 through 100,              )
                                                                inclusive,                                        )
                                                           21                                                     )
                                                                                  Defendants.                     )
                                                           22                                                     )
                                                                                                                  )
                                                           23                                                     )
                                                                AND RELATED COUNTERCLAIM.                         )
                                                           24                                                     )
                                                           25

                                                           26           Pursuant to a settlement agreement between plaintiff and counterdefendant Confi-
                                                           27   Chek, Inc. (“Plaintiff”) and defendants and counterclaimants Ashfaq Rahman and LocalBlox,
                                                           28   Inc. (collectively, “Defendants”), the parties hereby stipulate and request that Defendants be
                                                                                                                       Amended Stipulation for Dismissal; Order Thereon
                                                                {2531676.DOC;}                                1                        Case No. 2:17-cv-02135-JFM-EFB
                                                            1   dismissed with prejudice in the above-entitled action; each party to bear its own attorneys’

                                                            2   fees and costs. See Fed. R. Civ. P. 41(a)(1)(A)(ii) (requiring stipulation for voluntary dismissals

                                                            3   after responsive pleadings have been filed).

                                                           4

                                                            5                                        Respectfully submitted,
                                                            6   Dated: January 3, 2019               WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
                                                                                                     Law Corporation
                                                            7

                                                            8                                        By:    /s/ Josh H. Escovedo
                                                                                                            Josh H. Escovedo
                                                            9                                               California State Bar No. 284506
                                                           10                                        Attorneys for Plaintiff and Counterdefendant
weintraub tobin chediak coleman grodin




                                                                                                     Confi-Chek, Inc.
                                                           11

                                                           12
                                                                Dated: January 3, 2019               KARR TUTTLE CAMPBELL
                                                           13
                                                                                                     By:    /s/ J. Dino Vasquez
                                                           14                                               J. Dino Vasquez
                                                                                                            California State Bar No. 146725
                                                           15
                                         law corporation




                                                                                                     Attorneys for Defendants and Counterclaimants
                                                           16                                        Ashfaq Rahman and LocalBlox, Inc.
                                                           17

                                                           18
                                                                                                             ORDER
                                                           19
                                                                        The parties having so stipulated and agreed, the above-referenced case is hereby
                                                           20
                                                                dismissed with prejudice; each party to bear its own attorneys’ fees and costs.
                                                           21
                                                                        IT IS SO ORDERED.
                                                           22

                                                           23
                                                                Dated: 1/3/19                                       /s/ John A. Mendez________________
                                                           24
                                                                                                                    The Honorable John A. Mendez
                                                           25                                                       Judge, United States District Court

                                                           26

                                                           27

                                                           28

                                                                                                                         Amended Stipulation for Dismissal; Order Thereon
                                                                {2531676.DOC;}                                  2                        Case No. 2:17-cv-02135-JFM-EFB
